ALD-286                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-2034
                                       ___________

                             IN RE: DAVID ROBINSON,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2-16-cr-00144-001)
                                      ___________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 20, 2020
                Before: McKEE, SHWARTZ and PHIPPS, Circuit Judges

                           (Opinion filed: September 17, 2020)
                                        _________

                                         OPINION *
                                         _________

PER CURIAM

       David Robinson, a federal prisoner proceeding in forma pauperis, filed this pro se

petition for a writ of mandamus, seeking relief related to his criminal case in the District

Court. For the reasons that follow, we will deny the petition.

       In July 2019, Robinson pleaded guilty to two counts of bank robbery, in violation

of 18 U.S.C. § 2113(a). The District Court sentenced him to a term of imprisonment of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
151 months. Robinson appealed, challenging the District Court’s ruling on a motion to

suppress evidence, and we affirmed the judgment of the District Court. See United States

v. Robinson, No. 19-3042, slip op. at 9 (3d Cir. Aug. 12, 2020).

       While the appeal was pending, Robinson filed two motions for reconsideration of

his sentence in the District Court. In those motions, Robinson primarily argued that the

District Court had improperly classified him as a career offender, incorrectly calculated

his criminal history score, and failed to consider mitigating factors to reduce his sentence.

The District Court denied the first motion for reconsideration in March 2020, and the

District Court denied the second motion in July 2020.

       In May 2020, Robinson filed the mandamus petition here. He seeks an order

directing his release from prison or adjusting his sentence based on essentially the same

claims that he raised in his motions for reconsideration in the District Court. 1 He is not

entitled to such relief.

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain

mandamus relief, a petitioner must show that “(1) no other adequate means exist to attain

the relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable,

and (3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 558
U.S. 183, 190 (2010) (per curiam) (internal quotation marks and citation omitted).



1
  To the extent that Robinson’s petition requests an order directing the District Court to
rule on his second motion for reconsideration, that request is now moot, as the District
Court has denied the motion.

                                               2
       Here, Robinson essentially seeks to challenge the District Court’s sentence and its

rulings on the motions for reconsideration. Mandamus, however, is not a substitute for

an appeal. Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996) (explaining that “a writ of

mandamus may not issue if a petitioner can obtain relief by appeal”); see also

Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d 1414, 1422 (3d Cir.

1991). To the extent that Robinson seeks to raise postconviction challenges to his

sentence, including the Brady claim that he appears to advance in his mandamus petition,

mandamus relief is still not warranted. Authority to entertain a 28 U.S.C. § 2255 motion

is vested in the district courts, see § 2255(a), and Robinson may resort to those

procedures to raise postconviction claims at the appropriate time.




                                             3